 

Exhibit 10.3

 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”), effective on October 24, 2018, is by and
between Pherin Pharmaceuticals, Inc., a California corporation with offices at
1014 Barbara Avenue, Mountain View, CA 94040 (“LICENSOR”), and VistaGen
Therapeutics, Inc., a Nevada corporation with offices at 343 Allerton Avenue,
South San Francisco, California 94080 (“LICENSEE”).
 
WHEREAS, LICENSOR has developed an intranasal synthetic neuroactive steroid
product for the treatment of depression, referred to by LICENSOR as PH10; and
WHEREAS, LICENSEE wishes to license rights to that product from LICENSOR on an
exclusive worldwide basis; and
 
WHEREAS, LICENSOR and LICENSEE (each separately as a “Party” and collectively as
the “Parties”) desire to enter into this Agreement to set forth the licensing
terms for that product.
 
NOW THEREFORE, intending to be legally bound, the Parties agree as follows:
 
Article 1.                           DEFINITIONS
 
1.1         
"Affiliate(s)" means all corporations or business entities which, directly or
indirectly, are controlled by, control, or are under common control with a
person. For this purpose, the meaning of the word "control" means the ownership,
control or holding, direct or indirect of fifty percent (50%) or more of the
securities or other ownership interests representing the equity, voting stock,
preferred stock, general partnership, limited partnership or limited liability
company interest of such entity.
 
1.2         
“Commercialize” or “Commercialization” means any and all activities directed to
the Development (as defined below) and commercialization of Licensed Product,
including pre‐launch and post‐launch marketing, promoting, distribution,
retailing or selling of Licensed Product (as well as importing and exporting
activities in connection therewith). When used as a verb, “Commercialize” means
to engage in Commercialization.
 
1.3         
“Control” or “Controlled” means the legal authority or right (whether by
ownership, license or otherwise) to: (i) with respect to any molecule or
material, grant ownership of or a license or sublicense to use such molecule or
material; (ii) with respect to any know‐how, patents, other intellectual
property, grant ownership of or a license or a sublicense under such know‐how,
patents, or intellectual property; or (iii) with respect to any proprietary or
trade secret information, disclose such information; in each case without
breaching the terms of any agreement with, obligation to or other arrangement
with a third-party, or misappropriating the proprietary or trade secret
information of a third-party.
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-1-

 

 
 
1.4         
“Confidential Information” means, subject to the exclusions of Section 5.1, all
information that has or could have commercial value or other utility in a
Party’s business, or the unauthorized disclosure of which could be detrimental
to the Party’s interests, including confidential information, inventions,
know-how, data and materials relating to Licensed Product, and shall include
without limitation research, technical, development, manufacturing, marketing,
financial, personnel and other business information and plans, whether in oral,
written, graphic or electronic form.
 
1.5         
“Develop” or “Development” means any and all research and development activities
for Licensed Product conducted anywhere in the Territory on and after Effective
Date relating to Licensed Product, including all nonclinical, preclinical and
clinical activities, testing and studies of Licensed Product, manufacturing
development, process development, toxicology studies, distribution of Licensed
Product for use in clinical trials (including placebos and comparators),
research and development of companion diagnostics for use in connection with
clinical trials of Licensed Product as well as approved Licensed Product,
statistical analyses, and the preparation, filing and prosecution of any NDA and
obtaining or maintaining Regulatory Approvals for Licensed Product, as well as
all regulatory affairs related to any of the foregoing. When used as a verb,
“Develop” means to engage in Development.
 
1.6         
“Effective Date” means the effective date of this Agreement as set forth in its
first paragraph.
 
1.7         
“First Commercial Sale” means the first sale of Licensed Product in the
Territory by LICENSEE, its Affiliates or sublicensee, or a third-party
distributor or wholesaler under contract with LICENSEE, its Affiliates or
sublicensees.
 
1.8         
“Field” means the treatment, prevention and diagnosis of human and veterinary
diseases and conditions, including, but not limited to, depression.
 
1.9         
“Improvements” means any inventions or discoveries that relate to Licensed
Product, its manufacture, properties and applications and that fall within the
scope of the Licensed Patents and Licensed Know-How.
       

 
1.10        

“Licensed Know‐How” means any and all unpatented and/or non-patentable technical
data, documents, materials, samples and other information and know‐how that is
Controlled by LICENSOR or any of its Affiliates as of the Effective Date or
thereafter during the Term that relates to, or is otherwise reasonably necessary
or reasonably useful for, the use, Development, manufacture, or
Commercialization of the Product. Licensed Know-How shall not include Licensed
Patents.
 
 
1.11        

“Licensed IP” means the Licensed Patents and Licensed Know‐How and any
Improvements controlled by LICENSOR.
      
 
      
 
      
 
 

 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-2-

 


 

 
1.12                

“Licensed Patents” means any and all patents and patent applications that are
Controlled by LICENSOR or any of its Affiliates as of the Effective Date or
thereafter during the Term that: (a) are set forth in Schedule 1 to this
Agreement; and/or (b) claim the composition of matter of, or the method of
manufacturing, or using, Licensed Product; or (c) that otherwise relate to, or
are reasonably necessary or reasonably useful for, the use, Development,
manufacture or Commercialization of Licensed Product, including any related
provisionals, divisionals, continuations, continuations-in-part, reissues and
extensions, as well as all foreign patents and foreign patent counterparts, such
as supplementary protection certificates, to the foregoing.

1.13                

“Licensed Product” means any pharmaceutical formulation for intranasal
administration containing as an active ingredient pregn-4-en-20-yn-3-one.


1.14                 
“NDA” means a New Drug Application for regulatory approval to market and sell
Licensed Product for the acute treatment of depression that is filed with the
U.S. Food and Drug Administration (“FDA”) or the European Medicines Agency
(“EMEA”).
 
 
1.15                

“NDA Approval” means an NDA approved by the FDA or EMEA that is not conditioned
on any other event (or if NDA Approval is conditioned upon an event, then the
occurrence of that event), provided, however, such other events shall
specifically not include FDA or EMEA requirements to conduct post marketing
studies and any requirement for such post marketing studies shall not be deemed
to delay the Final Approval.
 
 
1.16                

“Net Sales” means the gross amount collected by LICENSEE and its Affiliates and
sublicensees for arm’s length sales or other transfers of the Licensed Product
in countries in the Territory in which there is a Licensed Patent set forth in
Schedule 1, to an end user or distributor of the Licensed Product, less the
following:
 

(a)
customary trade, quantity, or cash discounts to the extent actually allowed and
taken;
 
(b)
amounts repaid or credited by reason of rejection or return; and
 
(c)
to the extent separately stated on purchase orders, invoices, or other documents
of sale, any taxes or other governmental charges levied on the production, sale,
transportation, delivery or use of the Licensed Product which is paid by or on
behalf of LICENSEE; and outbound transportation costs prepaid or allowed and
costs of insurance in transit.
 
For the avoidance of doubt, transfers of Licensed Product between any of
LICENSEE, its Affiliates or sublicensees for sale by the transferee shall not be
considered Net Sales.
Net Sales and LICENSEE’s obligation to pay royalties will be determined on a
country‐by‐country basis starting with the first Commercial sale of such
Licensed Product in such country and terminating upon the later to occur of
either: (a) the expiration or other lapse in protection by the last Valid Patent
Claim covering the approved Licensed Product in such country (the “End of Patent
Protection”); or (b) the expiration or other lapse in protection of regulatory
exclusivity covering the approved Licensed Product in such country (the “End of
Regulatory Protection”) if granted and extending beyond the End of Patent
Protection. Notwithstanding the status of patent or regulatory protection, Net
Sales and LICENSEE’s obligation to pay royalties shall be considered as
terminated upon the availability in such country of an approved generic version
of the Licensed Product from an unlicensed third-party.
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-3-

 


 

 
1.17                 
“Territory” means all countries worldwide.
 
1.18                 
“Valid Patent Claim” means a claim of the Licensed Patents that has not lapsed
or become abandoned or been declared invalid or unenforceable by a court or
agency of competent jurisdiction from which no appeal can be or is taken.
 
Article 2.                           GRANT OF LICENSE AND ACCESS
 
2.1         
Exclusive License. LICENSOR grants LICENSEE a worldwide, exclusive license, even
as to LICENSOR, with the right to sublicense, under the Licensed IP to Develop,
Commercialize, make, have made, import, use, offer to sell, sell and have sold
Licensed Product in the Field and in the Territory. Except for permitted
Collaboration Activities, LICENSOR will not Develop or Commercialize in the
Territory (i) any Licensed Product, or (ii) any product for the treatment of
depression.
 
2.2         
Rights to Improvements. During the term of this Agreement, LICENSOR agrees to
advise LICENSEE in writing on at least a semi-annual basis of any Improvements
made by LICENSOR. Such LICENSOR Improvements shall become Licensed IP and be
subject to the license right granted in Section 2.1; however, no additional
royalty fees or other consideration shall be due for the use of such
Improvements by LICENSEE. During the term of this Agreement, LICENSEE agrees to
advise LICENSOR in writing on at least a semi-annual basis of any Improvements
made by LICENSEE.
 
2.3         
Right to Sublicense. LICENSEE will have the right to grant sublicenses under the
license granted in Section 2.1 of this Agreement, through multiple tiers, to any
Affiliate or third-party. Each sublicense of LICENSEE’s rights shall be in
writing, shall be consistent with the terms and conditions hereof, and shall
require the sublicensee, in granting any further sublicenses, to comply with
LICENSEE’s sublicensing obligations hereunder as though such sublicensee were
LICENSEE. If LICENSEE grants a sublicense to any third-party, then LICENSEE
shall: (i) include in each such sublicense agreement terms that permit LICENSEE
to comply with its obligations under this Agreement between LICENSOR and
LICENSEE, including related to reporting sales of Licensed Product to LICENSOR;
(ii) notify LICENSOR of such sublicense or amendment thereto within thirty (30)
days after it becomes effective, including the identity of the sublicensee and
the territory in which such rights have been sublicensed; (iii) at LICENSOR’s
request, provide LICENSOR a copy of such sublicense agreement and amendment
thereto (provided that LICENSEE may redact those provisions of such agreement or
amendment that are unrelated to LICENSEE’s obligations under this Agreement);
and (iv) use commercially reasonable efforts to enforce the terms of such
sublicense agreement that relate to LICENSEE’s obligations under this Agreement.
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-4-

 


 

 
2.4         
Supply and Manufacturing. The Parties acknowledge and agree that, as of the
Effective Date, LICENSOR is not subject to any obligations with a third- party
regarding its current source of Licensed Product, and that LICENSEE shall be
permitted to enter into a supply agreement with any third-party manufacturer to
secure supply of Licensed Product for LICENSEE directly from such third-party
manufacturer. In addition, LICENSOR acknowledges that, upon execution and
delivery of the Agreement, LICENSEE shall receive all right, title and interest
in LICENSOR’s existing inventory of Licensed Product, whether or not vialed, and
all other materials related to the manufacture, formulation and vialing of
Licensed Product.
 
2.5         
Regulatory Matters; Right of Reference. LICENSEE shall control all regulatory
interactions and decisions relating to the Licensed Product in the Territory and
shall hold the NDA and other regulatory approvals for the Licensed Product in
the Territory. LICENSEE shall have the exclusive right to reference and use all
information, know‐how, and data generated in LICENSOR’s prior and future
depression clinical trials and other development activities related to Licensed
Product conducted by LICENSOR prior to and following the Effective Date of the
Agreement in support of regulatory filings and regulatory approvals for the
Licensed Product in the Territory.
 
2.6         
Access to LICENSOR Employees. In order to permit the transfer of Licensed
Know-How and otherwise to facilitate the development and commercialization of
Licensed Product, LICENSOR agrees to permit LICENSEE reasonable access to those
LICENSOR employees named as inventors of the Licensed Patents and other
employees of LICENSOR who possess Licensed Know-How.
 
2.7         
Joint Steering Committee. Upon the Effective Date, the Parties will establish a
Joint Steering Committee (JSC) to provide strategic leadership for the
development of Licensed Product. Dr. Louis Monti will be LICENSOR’s sole
representative on the JSC. LICENSEE will share with LICENSOR, through Dr. Monti,
copies of regulatory filings and study reports relating to Licensed Product as
soon as practicable after they are made available to LICENSEE. For the avoidance
of doubt, as between the Parties, LICENSEE will have the sole discretion and
final decision-making authority on all matters considered by the JSC relating to
the Development of Licensed Product.
 
Article 3.                           LICENSE FEE, ROYALTIES AND OTHER PAYMENTS
 
3.1           
License Fee. In consideration of the grant of rights in Article 2 of this
Agreement, as soon as practicable after the Effective Date, but no later than
ten (10) business days after the Effective Date, LICENSEE will pay LICENSOR a
one-time license fee of [*****], which amount shall be payable solely in
unregistered shares of common stock of LICENSEE. For avoidance of doubt, the
Parties agree that the number of shares of LICENSEE common stock to be issued to
LICENSOR shall be determined dividing the closing price of LICENSEE’s common
stock on the Nasdaq Capital Market on the trading day immediately prior to the
Effective Date into [*****].
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-5-

 


 

 
3.2         
Royalty on Licensed Product. In consideration of the grant of rights under
Article 2 of this Agreement, LICENSEE will pay LICENSOR a royalty as a
percentage of Net Sales generated by Licensee and/or its Affiliates in the
Territory from the Commercial sale of Licensed Product in each calendar year
during the Term until the End of Patent Protection, as follows:
 
●
[*****];
 
●
[*****]; and
 
●
[*****].
 
Notwithstanding the foregoing royalty rates, LICENSEE will pay LICENSOR a
reduced royalty that is [*****] of the stated rates for Net Sales in any country
that are made after the End of Patent Protection but before the End of
Regulatory Protection. In the event that LICENSEE or an Affiliate sublicenses
its rights under this Agreement to a third-party, then LICENSEE will pay
LICENSOR the foregoing percentages applied to any license fees and royalties
received by LICENSEE or its Affiliate on Net Sales made by such sublicensee. For
the avoidance of doubt, the monthly development support payments of Section 3.3
and the development and regulatory milestone payments of Section 3.4 shall
remain owed to LICENSOR in full regardless of any sublicense.
 
3.3         
Monthly Development Support Payment. At the end of each month, for a term of the
first to occur of eighteen (18) months from the Effective Date or termination of
the Agreement, LICENSEE will pay LICENSOR a development support payment of
[*****]. Notwithstanding the foregoing, these monthly support payments are not
due or payable for as long as monthly support payments separately are being made
by LICENSEE under the license agreement between the Parties related to PH94B.
These monthly development support payments shall be creditable against royalties
paid pursuant to Section 3.2.
 
3.4         
Development and Regulatory-Based Milestone Payments. At such time as Licensed
Product of LICENSEE (or its Affiliates or sublicensees) first achieves NDA
Approval from the FDA and/or EMEA, as described below, LICENSEE will pay to
LICENSOR the milestone payment specified below. The specified milestone
payment(s) shall be made within twelve (12) months after the occurrence of the
milestone event.
 
(a)         
[*****] upon the LICENSEE’s NDA Approval by the FDA; and
 
(b)         
[*****] upon the LICENSEE’s NDA Approval by the EMEA.
 
3.5         
Mode of Payment. All royalty payments to LICENSOR hereunder shall be made on an
annual basis, in connection with the annual sales report described in Section
4.3, by wire transfer of United States Dollars in the requisite amount to such
bank account as LICENSOR may designate by notice to LICENSEE. Payments shall be
free and clear of any taxes (other than withholding and other taxes imposed on
LICENSEE), fees or charges, to the extent applicable. The amount of Net Sales in
any country in the Territory outside of the United States shall be converted
into United States Dollars, by applying the buying rate for the applicable day
of conversion as published by Wall Street Journal on the last business day of
the applicable period.
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-6-

 


 

 
3.6         
Third-Party Royalties. If LICENSEE is obligated to pay a royalty to one or more
third-parties for Licensed Product, the royalty obligation of Section 3.2 shall
be reduced by one half (1/2) of the third-party obligation effective on the date
on which royalties are first due under the agreement with the third party.
Notwithstanding the foregoing, in no event shall the royalty obligation under
Section 3.2 be reduced below [*****].
 
3.7         
Applicable Royalty. Only one royalty obligation shall be applicable to Licensed
Product regardless of whether one or more Valid Patent Claims or regulatory
exclusivity pertains. No royalty obligation shall be due under this Agreement in
the event that a manufacturing sublicense is granted by LICENSEE, its Affiliates
or sublicensees.
 
Article 4.                           OBLIGATIONS OF LICENSEE
 
4.1         
Commercialization. LICENSEE agrees to use its reasonable best efforts to Develop
and Commercialize Licensed Product in the Territory as soon as practicable,
consistent with sound business practices and judgment.
 
4.2         
Annual Progress Reports. LICENSEE shall provide LICENSOR with written annual
reports within sixty (60) days after the end of each calendar year during the
term of this Agreement to report on LICENSEE’s progress in developing and
marketing Licensed Product. The obligation to submit such progress reports shall
end upon the First Commercial Sale of Licensed Product.
 
4.3         
Annual Sales Reports. LICENSEE shall provide LICENSOR with written annual
reports within sixty (60) days after the end of each calendar year during the
term of this Agreement to report on Net Sales.
 
4.4         
Records. LICENSEE shall keep complete, accurate and correct records of Net Sales
in sufficient and appropriate detail to determine the amount of royalties due to
LICENSOR. Such records shall be available for inspection and maintained for a
period of three (3) years after the payment of any such royalty. LICENSEE shall
permit such books and records to be examined at a reasonable time during normal
business hours by a certified public accountant chosen by LICENSOR and
reasonably acceptable to LICENSEE for the purpose only of verifying the reports
and payments required by this Agreement. Such examination shall be made at the
expense of the LICENSOR.
 
 
4.5        

Compliance with Applicable Law. LICENSEE agrees to comply with all applicable
federal, state and local laws that relate to the manufacture and sale of
Licensed Product.
 
Article 5.                        CONFIDENTIALITY
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-7-

 


 

 
5.1           
Confidential Information. Except as expressly provided herein, the Parties agree
that, for the term of this Agreement and for five (5) years thereafter, the
receiving Party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement any Confidential Information furnished to it by
the disclosing Party pursuant to this Agreement, except to the extent that it
can be established by the receiving Party by competent proof that such
Confidential Information:
 
(a)           
was already known to the receiving Party, other than under an obligation of
confidentiality to the disclosing Party, at the time of disclosure;
 
(b)           
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;
 
(c)           
became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;
 
(d)           
was subsequently lawfully disclosed to the receiving Party by a person other
than a Party; or
 
(e)           
was independently developed by the receiving Party.
 
5.2           
Permitted Use and Disclosures. Each Party may use or disclose Confidential
Information disclosed to it by the other Party, under substantially similar
obligations of confidentiality, to the extent such use or disclosure is
reasonably necessary in raising capital; negotiating marketing, manufacturing or
product development arrangements; in connection with a potential sale of the
company; defending litigation; complying with applicable governmental
regulations or otherwise submitting information to tax or other governmental
authorities; working with its outside accounting firm; provided, however, that
if a Party is required to make any such disclosure of another Party's
Confidential Information, other than pursuant to a confidentiality agreement, it
will give reasonable advance notice to the latter Party of such disclosure and
will use its best efforts to cooperate with the said latter Party’s attempts to
secure confidential treatment of such information (including the significant
financial terms of this Agreement) prior to its disclosure (whether through
protective orders or otherwise) and disclose such information only to the
minimum extent necessary to comply with such requirements.
 
Article 6.                        PATENTS
 
6.1           
LICENSOR Licensed Patents. LICENSEE shall prepare, file, prosecute and maintain
the Licensed Patents in the Territory at LICENSEE’s expense. LICENSEE agrees to
keep LICENSOR fully advised of the status of all Licensed Patents; and will
provide LICENSOR with a reasonable opportunity to comment on the preparation,
filing, prosecution, maintenance, and seeking extensions of the Licensed
Patents. LICENSOR agrees to cooperate with LICENSEE in such patent-related
activities at LICENSEE’s reasonable request and expense.
 
Article 7.                        INFRINGEMENT
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-8-

 


 

 
7.1           
Notice of Infringement by Third Parties. In the event that any third-party
infringement of any of the Licensed Patents comes to the attention of either
Party to this Agreement, that Party shall promptly notify the other Party.
 
7.2           
Actions for Infringement. If any Valid Claim of the Licensed Patents is
infringed by a third party in the Territory, LICENSEE shall have the right and
option, but not the obligation, to commence appropriate legal action to enjoin
such infringement, at LICENSEE’s expense, against such third-party in the name
of LICENSOR, its Affiliates or assignees. If LICENSEE fails to initiate such
action within ninety (90) days after being notified of the infringement,
LICENSOR shall have the right, but not the obligation, to undertake such action
at its own expense, and LICENSEE agrees to cooperate with LICENSOR, at
LICENSOR’s expense. LICENSEE shall promptly notify LICENSOR of any infringement
action that it brings pursuant to this Article 7, and shall keep LICENSOR
informed as to the prosecution of any action for each such infringement. In
either case, the other Party may participate in such infringement action at its
own expense and may be represented by counsel of its choice.
 
7.3           
Recovery of Damages. Any damages or awards resulting from the prosecution of
such infringement claims shall be applied first, to reimburse the prosecuting
party for its costs and expenses, and second to reimburse the participating
party for its costs and expenses, with any balance to be shared by the Parties
in proportion to their respective economic losses from such infringement. No
settlement, consent judgment or other voluntary final disposition which would
adversely affect the Licensed Patents may be entered into by LICENSOR without
the consent of LICENSEE, which consent shall not be unreasonably withheld.
 
 
7.4          

Cooperation. Each of the Parties shall cooperate with the others in respect of
any claim or action relating to the Licensed Patents, such cooperation to
include, without limitation, making available, upon reasonable request, such of
its employees, records, papers, information, samples, specimens and the like as
may be reasonably requested by the other Party.

 
7.5           
Infringement of Third-Party Patents. In the event that either Party becomes
aware that LICENSEE’s activities pursuant to the Agreement might infringe the
patents of any third party, that Party shall promptly notify the other Party. In
such event, the Parties agree to discuss in good faith how to respond to such
potential infringement liability. Absent agreement to the contrary, LICENSEE
shall have the right and option, but not the obligation, to defend against any
asserted infringement challenge at its own expense and in the name of LICENSOR,
its Affiliates or assignees. Neither Party has the right to accept any judgment
or enter into any settlement or otherwise dispose of any infringement claim made
by a third party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed).
 
Article 8.                        REPRESENTATIONS AND WARRANTIES
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-9-

 


 

 
8.1           
Authority. Each Party represents and warrants that it has the full right, power
and authority to execute, deliver and perform its obligations pursuant to this
Agreement.
 
8.2           
No Conflicts. Each Party represents and warrants that the execution, delivery
and performance of this Agreement does not conflict with, or constitute a breach
or default under any of its charter or organizational documents, any law, order,
judgment or governmental rule or regulation applicable to it, or any material
agreement, contract, commitment or instrument to which it is a party.
 
8.3           
No Existing Third-Party Rights. The Parties represent and warrant that their
obligations under this Agreement are not encumbered by any rights granted by
either Party to any third parties, and that to their knowledge no third party
has made any claim or asserted any right to the Licensed IP or Licensed Product
including pending, settled or threatened litigation or regulatory challenges.
 
8.4           
Continuing Representations. The representations and warranties of each Party
contained in this Article 8 shall survive the execution and delivery of this
Agreement and shall remain true and correct at all times during the term of this
Agreement with the same effect as if made on and as of such later date.
 
8.5           
Disclaimer of Warranties. LICENSOR MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
LICENSED PRODUCT INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.
 
8.6           
Patent Warranties by LICENSOR. (a) LICENSOR does not know of any United States
patent or patent application, or foreign counterpart, whether or not owned or
licensed to LICENSOR, that might be infringed by the exercise by LICENSEE of its
rights to Licensed Product under this Agreement other than Licensed Patents. (b)
LICENSOR warrants that it has obtained from the inventors of the Licensed IP
valid and enforceable agreements assigning to LICENSOR each such inventor’s
entire right, title and interest under the applicable employee intellectual
property law. (c) LICENSOR does not know of any reason why the Licensed Patents
would be unallowable, invalid or unenforceable. (d) It is expressly understood,
however, that in making the conveyances and grants under this Agreement, with
the exception of the foregoing provisions of this paragraph, LICENSOR makes no
representations, extends no warranties, express or implied, and assumes no
responsibilities whatsoever, with respect to the scope or validity of any
Licensed Patents, or relating to any use of Licensed Product as being free from
infringement of patents other than Licensed Patents.
 
Article 9.                        TERM AND TERMINATION
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-10-

 


 

 
9.1           
Term. This Agreement will begin on the Effective Date and expire on a
country‐by‐country basis on the date that Net Sales end in such country. For the
avoidance of doubt, following such expiration, the license in such country will
be fully paid up, irrevocable and perpetual.
 
9.2           
Termination by LICENSEE for Convenience. LICENSEE may terminate this Agreement
without cause upon one hundred eighty (180) days written notice to LICENSOR, in
the entire Territory or on a country-by-country basis.
 
9.3           
Termination for Breach. The failure by a Party to comply with any of the
material obligations contained in this Agreement shall entitle the Party not in
default to give notice to have the default cured. If such default is not cured
within sixty (60) days after the receipt of such notice, or diligent steps are
not taken to cure if by its nature such default could not be cured within sixty
(60) days, the Party not in default shall be entitled, without prejudice to any
of its other rights conferred on it by this Agreement, and in addition to any
other remedies that may be available to it, to terminate this Agreement,
provided, however, that such right to terminate shall be stayed in the event
that, during such 60 day period, the Party alleged to have been in default shall
have: (i) initiated arbitration in accordance with Section 10.1, below, with
respect to the alleged default, and (ii) diligently and in good faith
co-operated in the prompt resolution of such arbitration proceedings.
 
9.4           
No Waiver. The right of a Party to terminate this Agreement, as hereinabove
provided, shall not be affected in any way by its waiver or failure to take
action with respect to any prior default.
 
9.5.           
Insolvency or Bankruptcy. Either Party may, in addition to any other remedies
available under this Agreement, terminate this Agreement by written notice to
the other Party in the event the latter Party shall have become insolvent or
bankrupt, or shall have an assignment for the benefit of its creditors, or there
shall have been appointed a trustee or receiver of the other Party or for all or
a substantial part of its property or any case or proceeding shall have been
commenced or other action taken by or against the other Party in bankruptcy or
seeking reorganization, liquidation, dissolution, winding-up, arrangement or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect, or there shall have been issued a warrant of attachment, execution,
distraint or similar process against any substantial part of the property of the
other Party, and any such event shall have continued for 90 days undismissed,
unbonded and undischarged.
 
9.6           
Effect of Termination by LICENSEE Pursuant to Section 9.2. On termination of
this Agreement by LICENSEE pursuant to Section 9.2 in any given country, within
30 days after notice from LICENSOR and at LICENSOR’s expense, LICENSEE will, for
such country: (a) transfer ownership of and rights under any regulatory filings
in such country for the Licensed Product to LICENSOR, and (b) with input and
direction from LICENSOR, complete all relevant activities related to such
regulatory filings, including the submission of relevant notices to the relevant
Regulatory Authorities, in form and substance satisfactory to LICENSOR, as
required for LICENSOR to assume such ownership and rights, as applicable.
Promptly after such termination, if requested by LICENSOR, LICENSEE will also
(i) send letters (in form and substance satisfactory to LICENSOR) to the FDA and
other Regulatory Authorities in such country indicating that any other
Regulatory Documents are transferred to LICENSOR and that LICENSOR is the new
owner of the Regulatory Documents as of the Effective Date, (ii) send letters to
all applicable IRBs or other relevant entities and similar committees to direct
product-related communications to LICENSOR commencing on the date of
termination, and (iii) provide to LICENSOR a copy of such letters. LICENSEE will
also grant to LICENSOR an irrevocable, fully-paid license in such country to all
Improvements made by LICENSEE and its Affiliates.
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-11-

 


 

 
9.7           
Limitation on Remedies. LICENSEE’s remedies for uncured material breach by
LICENSOR shall be limited to (1) termination of this Agreement, in the entire
Territory or on a country-by-country basis, and/or (2) the right to claim
damages caused by that breach solely from LICENSOR. LICENSEE waives any rights
against any former officer or director of LICENSOR in their capacity as such, as
of the Effective Date, and against any current or former shareholder of
LICENSOR, in their capacity as such, including any current or former holder of
convertible notes of LICENSOR (collectively, the “Waived Parties”). LICENSEE
agrees that it will initiate no dispute resolution proceeding against the Waived
Parties; and no arbitration panel appointed under Article 10 shall have the
ability to make any award against the Waived Parties.
 
9.8           
Survival of Obligations. The termination of this Agreement shall not relieve the
Parties of any obligations accruing prior to such termination, and any such
termination shall be without prejudice to the rights of either Party against the
other, subject to the limitations of Section 9.7 above. The provisions of
Sections 4.3 to 4.5, Articles 5, 7, 8, 10 and 11 shall survive any termination
of this Agreement.
 
Article 10.                                  DISPUTE RESOLUTION
 
10.1           
Dispute Resolution. Any dispute concerning or arising out of this Agreement or
concerning the existence or validity hereof, shall be determined by the
following procedure.
 
(a) Both Parties understand and appreciate that their long-term mutual interest
will be best served by affecting a rapid and fair resolution of any claims or
disputes which may arise out of services performed under this contract or from
any dispute concerning the terms of this Agreement. Therefore, both Parties
agree to use their best efforts to resolve all such disputes as rapidly as
possible on a fair and equitable basis. Toward this end both Parties agree to
develop and follow a process for presenting, rapidly assessing, and settling
claims on a fair and equitable basis which takes into account the precise
subject and nature of the dispute.
 
(b) If any dispute or claim arising under this Agreement cannot be readily
resolved by the Parties pursuant to the process described above, the Parties
agree to refer the matter to a panel consisting of the Chief Executive Officer
(“CEO”) of each Party for review and a non-binding resolution. A copy of the
terms of this Agreement, agreed upon facts (and areas of disagreement), and
concise summary of the basis for each side’s contentions will be provided to
both such CEOs who shall review the same, confer, and attempt to reach a mutual
resolution of the issue.
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-12-

 


 

 
(c) If the matter has not been resolved utilizing the foregoing process, and the
Parties are unwilling to accept the non-binding decision of the indicated panel,
either or both Parties may elect to pursue definitive resolution through binding
arbitration, which the Parties agree to accept in lieu of litigation or other
legally available remedies (with the exception of injunctive relief where such
relief is necessary to protect a Party from irreparable harm pending the outcome
of any such arbitration proceeding). Binding arbitration shall be settled in
accordance with the Rules of Conciliation and Arbitration of the International
Chamber of Commerce by a panel of three arbitrators chosen in accordance with
said Rules. This Agreement shall be governed by and construed in accordance with
the substantive laws of the State of California without regard to the conflicts
of laws provision thereof. The arbitration will be held in San Francisco,
California, if initiated by LICENSEE or LICENSOR. Judgment upon the award
rendered may be entered in any court having jurisdiction and the Parties hereby
consent to the said jurisdiction and venue, and further irrevocably waive any
objection which either Party may have now or hereafter to the laying of venue of
any proceedings in said courts and to any claim that such proceedings have been
brought in an inconvenient forum, and further irrevocably agrees that a judgment
or order in any such proceedings shall be conclusive and binding upon the
Parties and may be enforced in the courts of any other jurisdiction thereof.
 
Article 11.                                  INDEMNIFICATION
 
11.1           
Indemnification of LICENSEE. LICENSOR shall indemnify and defend LICENSEE and
its Affiliates, and the directors, officers, employees, agents and counsel of
LICENSEE and such Affiliates, and the successors and assigns of any of the
foregoing (the “LICENSEE Indemnitees”), and hold the LICENSEE Indemnitees
harmless from and against any and all claims, liabilities, damages, losses,
costs or expenses (including reasonable attorneys’ fees and professional fees
and other expenses of litigation) (collectively, “Losses”) resulting from any
claim, suit or proceeding brought by a third party against a LICENSEE
Indemnitee, arising from or occurring as a result of any breach of a
representation or warranty by LICENSOR or of a material obligation of LICENSOR
under this Agreement or the negligence or willful misconduct of LICENSOR in
connection with the performance of its obligations under this Agreement, except
to the extent caused by the negligence or willful misconduct of LICENSEE.
 
11.2           
Indemnification of LICENSOR. LICENSEE shall indemnify and defend LICENSOR and
its Affiliates and the directors, officers, employees, agents and counsel of
LICENSOR and such Affiliates and the successors and assigns of any of the
foregoing (the “LICENSOR Indemnitees”), and hold the LICENSOR Indemnitees
harmless from and against any and all Losses resulting from any claim, suit or
proceeding brought by a third party against a LICENSOR Indemnitee, arising from
or occurring as a result of any breach of a representation or warranty by
LICENSEE or of a material obligation of LICENSEE under this Agreement; the use,
handling, storage, disposal or experimentation with Licensed Product by
LICENSEE; the negligence or willful misconduct of LICENSEE in connection with
the performance of its obligations under this Agreement; or the manufacture,
import, use, offer for sale or sale of Licensed Product, except to the extent
caused by the negligence or willful misconduct of LICENSOR.
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-13-

 


 

 
11.3           
Procedure. A Party (the “Indemnitee”) that intends to claim indemnification
under this Article 11 shall promptly notify the other Party (the “Indemnitor”)
in writing of any Loss in respect of which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall have the right to participate in, and,
to the extent the Indemnitor so desires, to assume the defense thereof with
counsel mutually satisfactory to the Parties; provided, however, that an
Indemnitee shall have the right to retain its own counsel, with the fees and
expenses to be paid by the Indemnitor, if representation of such Indemnitee by
the counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and the Indemnitor in such
proceeding. The Indemnitor shall control the defense and/or settlement of any
such Loss, and the indemnity agreement in this Article 11 shall not apply to
amounts paid in connection with any Loss if such payments are made without the
consent of the Indemnitor, which consent shall not be withheld unreasonably. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any such action, if prejudicial to its ability to
defend such action, shall relieve such Indemnitor of any liability to the
Indemnitee under this Article 11. At the Indemnitor’s request, the Indemnitee
under this Article 11, and its employees and agents, shall cooperate fully with
the Indemnitor and its legal representatives in the investigation of any Loss
covered by this indemnification and provide true, correct and complete
information with respect thereto.
 
11.4           
Insurance. LICENSEE will procure and maintain insurance issued by a reputable
insurance company, which policy will insure against any and all claims,
liabilities, costs, fees and expenses resulting from or caused by (or claimed to
be resulting from or caused by) use of the Licensed Product in the Territory,
with a limit of liability per occurrence of at least an amount equal to Ten
Million U.S. Dollars (US$ 10 million). It is understood that such insurance will
not be construed to create a limit of LICENSEE’s liability with respect to its
indemnification obligations under Section 11.2. LICENSEE will provide LICENSOR
with written evidence of such insurance upon request, and will provide LICENSOR
with written notice at least 30 days prior to the cancellation, non-renewal or
material change in such insurance.
 
Article 12.                                  MISCELLANEOUS
 
12.1           
Governing Law. This Agreement and any dispute arising from the performance or
breach hereof shall be governed by and construed and enforced in accordance with
the laws of the State of California as applied to disputes involving parties
located entirely within the State and also without reference to the State’s
conflicts of laws principles.
 
12.2           
Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-14-

 


 

 
12.3           
Assignability. Neither Party may assign its rights under this Agreement without
the prior written consent of the other Party, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, LICENSEE may assign it
rights under this Agreement to a successor in connection with a merger,
consolidation, spin-off or sale of all or substantially all of its assets or
that portion of its business pertaining to subject matter of this Agreement,
without prior written consent of LICENSOR.
 
12.4           
Notices. All notices, requests and other communications hereunder shall be in
writing and shall be personally delivered or sent by courier or by registered or
certified mail, return receipt requested, postage prepaid, in each case to the
respective address specified below, or such other address as may be specified in
writing to the other Parties hereto:
 
LICENSEE:                                         

                   VistaGen Therapeutics, Inc.
343 Allerton Avenue
South San Francisco, CA 94080
 
Phone: 650-577-3600
Fax: 888-482-2602
 
ATTN: Shawn Singh, Chief Executive Officer
 
with a required copy to:
 
Reid Adler, Esq.
Law Office of Reid G. Adler, JD
4800 Hampden Lane, Suite 200
Bethesda, MD 20814
Phone: (240)-599-1200
Fax: (240)-599-1200
 
LICENSOR:                                      
                     Pherin Pharmaceuticals, Inc.
PO Box 4081
Los Altos, CA 94024
 
Phone: 650-297-1484
 
ATTN: Dr. Louis Monti, Executive VP
 
with a required copy to:
 
Sam L. Nguyen, Esq.
Hamilton, DeSanctis & Cha, LLP
3239 El Camino Real, Suite 220
Palo Alto, CA 94306
 
Phone: 650-565-8738
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-15-

 


 

 
12.5           
Force Majeure. Neither Party shall be liable to the other for failure or delay
in the performance of any of its obligations under this Agreement for the time
and to the extent such failure or delay is caused by riots, civil commotions,
wars, hostilities between nations, embargoes, actions by a government or any
agency thereof, acts of God, storms, fires, accidents, sabotage, explosions or
other similar or different contingencies, the damage or harm resulting from any
or all of which, in each case, shall be beyond the reasonable control of the
Party invoking this Section 12.5 and not attributable to the negligence or
willful misconduct of the Party invoking this Section 12.5. The Party affected
by force majeure shall provide the other Party with full particulars thereof as
soon as it becomes aware of the same (including its best estimate of the likely
extent and duration of the interference with its activities), and will use
reasonable efforts to overcome the difficulties created thereby and to resume
performance of its obligations as soon as practicable. If the performance of any
obligation under this Agreement is delayed owing to a force majeure event for
any continuous period of more than six (6) months, the Parties hereto shall
consult with respect to an equitable solution, including the possible
termination of this Agreement.
 
12.6           
Independent Contractor. Both Parties are independent contractors under this
Agreement. Nothing contained in this Agreement is intended nor is to be
construed so as to constitute LICENSOR or LICENSEE as partners or joint
venturers with respect to this Agreement. Neither Party shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of the other Party or to bind the other Party to any other
contract, agreement, or undertaking with any Third Party.
 
12.7           
Use of Name. The Parties may disclose the existence and general natures of this
Agreement, and LICENSEE may use the name of LICENSOR for promotional and
regulatory compliance purposes, as necessary and appropriate to advance
Development of Licensed Product.
 
12.8           
Trademarks. Nothing contained in this Agreement shall be construed as conferring
any right to use in advertising, publicity or other promotion activities any
name, trade name, trademark or other designation of any Party (including any
contraction, abbreviation or simplification of any of the foregoing). LICENSEE,
its Affiliates and sublicensees shall have the right to market Licensed Product
under their own labels and trademarks. LICENSEE agrees to mark and have its
Affiliates and sublicensees mark all Licensed Product that they sell or
distribute pursuant to this Agreement in accordance with the applicable statute
or regulations in the country or countries of manufacture and sale thereof.
 
12.9           
Severability. If any provision of this Agreement becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision, so
long as the Agreement, taking into account said voided provision(s), continues
to provide the Parties with the same practical economic benefits as the
Agreement containing said voided provision(s) did on the date of this Agreement.
If, after taking into account said voided provision(s), the Parties are unable
to realize the practical economic benefit contemplated on the date of this
Agreement, the Parties shall negotiate in good faith to amend this Agreement to
reestablish the practical economic benefit provided the Parties on the date of
this Agreement.
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-16-

 


 

 
12.10                      
No Implied Licenses. No rights or licenses with respect to any LICENSOR patents
or know-how, other than as explicitly identified above, are granted or deemed
granted hereunder or in connection herewith other than those rights expressly
granted in this Agreement.
 
12.11                      
Complete Agreement. This Agreement, including Schedule 1, shall constitute the
entire agreement, both written and oral, between the Parties with respect to the
subject matter hereof, and all prior agreements respecting the subject matter
hereof, either written or oral, expressed or implied, are merged and canceled,
and are null and void and of no effect. No amendment or change hereof or
addition hereto shall be effective or binding on either of the Parties hereto
unless reduced to writing and duly executed on behalf of both Parties.
 
12.12                      
Headings. The captions to the sections and articles in this Agreement are not a
part of this Agreement but are included merely for convenience of reference only
and shall not affect its meaning or interpretation.
 
12.13                      
Counterparts and Signatures. This Agreement may be executed in counterparts, or
facsimile versions, each of which shall be deemed to be an original, and both of
which together shall be deemed to be one and the same agreement. Signatures to
this Agreement transmitted by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.
 
12.14                      
Binding Effect. This Agreement and the license granted herein shall be binding
upon and shall inure to the benefit of LICENSOR, LICENSEE and their successors
and permitted assigns.
 
12.15                      
Advice of Counsel and Expenses. LICENSEE and LICENSOR have each consulted with
counsel of their choice regarding this Agreement, and each acknowledges and
agrees that this Agreement shall not be deemed to have been drafted by one party
or another and will be construed accordingly. Except as otherwise expressly
provided in this Agreement, each Party shall pay the fees and expenses of its
respective attorneys and all other expenses and costs incurred by such Party
incidental to the negotiation, preparation, execution and delivery of this
Agreement.
 
12.16                      
Further Assurance. Each Party shall perform all further acts and execute and
deliver such further documents as may be necessary or as the other Party may
reasonably require to give effect to this Agreement.
 
 
 


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-17-

 


 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the date first above written.
 
 
VistaGen Therapeutics, Inc. 

Pherin Pharmaceuticals, Inc.
 
 
By: /s/ Shawn Singh
By: /s/ Louis Monti
 
 
Name: Shawn Singh 

Name: Louis Monti, MD, PhD
 
 
Title: Chief Executive Officer

Title: Executive Vice President

 
 

                                                                   


___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-18-

 

 
 
Schedule 1: LICENSOR Patent Rights
 
 
Patents to which LICENSOR grants LICENSEE exclusive rights under Section 2.1:
 
[*****]
 
 
___________________
 
 
*****
VISTAGEN THERAPEUTICS, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY [*****], BE AFFORDED CONFIDENTIAL TREATMENT.
VISTAGEN THERAPEUTICS, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE
DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
-19-
